DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants submitted amendments on 11/18/2020. Claims 17-20 are new. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claim 18 is objected to because of the following informalities:  please delete, “wherein,” after “claim 7,” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a aligned only in a direction perpendicular to the current collector” is considered new matter. In the Applicant’s specification of paragraph 15, 38 discloses the graphites are “substantially parallel” and in paragraph 30, “Parallel,” “orthogonal,” and “perpendicular” in this specification includes ranges that can be substantially regarded as “parallel,” “orthogonal,” and perpendicular.” That is “substantially” is not equivalent to “only.” Appropriate corrections or further clarification is required.
Claims 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “substantially in a direction perpendicular” does not reasonably provide enablement for “only in a direction perpendicular.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Specifically, the scope of the invention does not preclude direction of the graphite to those range less than “only perpendicular,” since “substantially” encompasses range of less than only perpendicular but above equal amounts. Appropriate corrections or further clarification is required. 
Claims 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time aligned throughout the intermediate layer” is considered new matter. Specifically, it is unknown from the specification that the alignment is indeed throughout the intermediate layer. Specifically, all of the drawings illustrates sectional views of the layer and no such description of “throughout the intermediate layer” were further discussed. Appropriate corrections or further clarification are required. 

Claims Analysis

To the extent the claims are understood in view of 35 U.S.C 112 rejections above, note the following prior art rejections.


Claim Rejections - 35 USC § 103
The rejection under 35 U.S.C. 103 as being unpatentable over Takahata et al. (JP 2013-131297, see machine translation both provided in IDS filed 06/07/2019 in view of Nakura et al. (US 2010/0119932), on claims 1, 3-7, and 10-16 are maintained. The rejection is repeated below for convenience.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-7, and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahata et al. (JP 2013-131297, see machine translation both provided in IDS filed 06/07/2019 in view of Nakura et al. (US 2010/0119932).	Regarding claims 1, 3-5, 7, and 14-15, Takahata discloses a nonaqueous battery (Abstract) comprising: a positive electrode ([0015]); and a negative electrode ([0018]).  Takahata further discloses that at least one of the positive electrode and the negative electrode includes a current collector and an active material layer ([0015] and [0018], respectively).  Takahata further discloses that graphite negative active material is oriented vertical to the negative electrode plate by way of magnetic field orientation ([0027], Figs. 5 and 7) in order to improve the lithium ion acceptance and impregnation ability of electrolytic solution ([0010]).  Takahata does not disclose that at least one of the positive electrode and the negative electrode includes an intermediate layer, the intermediate layer is interposed between the current collector and the active material layer, the intermediate layer includes graphite particles and insulating particles and the cross section of the intermediate layer in a thickness direction, a major axis diameter of the graphite particles is equal to or greater than the thickness of the intermediate layer.
	Nakura teaches in nonaqueous batteries (Abstract) that in order to control rise in temperature during short-circuiting, an insulation layer, which includes inorganic oxide filler, is provided between a current collector and an active material layer of the positive ([0067]) and/or negative electrodes ([0086]). The Nakura reference also discloses the cross section of the intermediate layer in a thickness direction, a major axis diameter of the graphite particles is equal to or greater than the thickness of the intermediate layer (as can be seen in Fig. 5).The desired effect is accomplished due to causing some of 
	It would have been obvious to one having ordinary skill in the art to utilize an insulation layer as taught by Nakura as an intermediate layer in the negative electrode comprising a cross section of the intermediate layer in a thickness direction, a major axis diameter of the graphite particles is equal to or greater than the thickness of the intermediate layer (as can be seen in Fig. 5) in the negative electrode disclosed by the Takahata such that it is interposed between the current collector and the active material layer and includes graphite particles (some of the anode active material of Takahata) and insulating particles (inorganic oxide filler taught by Nakura is inherently insulating) in order to control rise in temperature during short-circuiting, thus increasing the safety of Takahata’s nonaqueous battery.  
Furthermore, because the intermediate layer of modified Takahata contains the magnetically vertically aligned graphite particles, it necessarily and inherently reads on the claim limitation “in X-ray diffraction measurement of the intermediate layer by an out-of-phase method, a ratio of an intensity of an 110 diffraction line of a graphite crystal to an intensity of a 002 diffraction line of the graphite crystal is 0.0011 or more, 0.0018 or more, or 0.0029 or more and 0.01 or less, or 0.0034 or less (claims 1, 4, 5, 7, 16).  Modified Takahata further discloses in an in-plane direction perpendicular to the thickness direction, the insulating particles are disposed between the graphite particles (e.g. Nakura: Fig. 5, the insulating particles are within layer 52, and element 54 and/or 55 representing the graphite active material of Takahata), and a plurality of insulating 
	Regarding claim 6, modified Takahata discloses all of the claim limitations as set forth above.  Modified Takahata further discloses in the intermediate layer, a mass proportion of the insulating particles is necessarily higher than a mass proportion of the graphite particles (Nakura: 50-90 mass% insulating inorganic particles, [0074] compared to relatively incidental presence of graphite particles [0068]; see also Fig. 5).
	Regarding claims 10 and 12, modified Takahata discloses all of the claim limitations as set forth above.  Modified Takahata further discloses the thickness of the intermediate layer is not limited if the designed capacity and the function of preventing short circuiting are preserved and provides a range of 1 to 15 µm as an example (Nakura: [0070]).  While modified Takahata does not explicitly disclose the claimed range of 1 to 5 µm, it would have been obvious to one having ordinary skill in the art to have selected the overlapping portion of the ranges with a reasonable expectation of success in doing so.
	Regarding claims 11 and 13, modified Takahata discloses all of the claim limitations as set forth above.  Modified Takahata further discloses the thickness of the intermediate layer is not limited if the designed capacity and the function of preventing short circuiting are preserved and provides a range of 1 to 15 µm as an example (Nakura: [0070]).  While modified Takahata does not explicitly disclose the claimed range of 1 to 5 µm, it would have been obvious to one having ordinary skill in the art to have selected the overlapping portion of the ranges with a reasonable expectation of success in doing so.  The Examiner notes that since Nakura teaches the desired effect 
	Regarding claims 17 and 18, the Takahata discloses the graphite are aligned only in a direction perpendicular to the current collector in b2 of the intermediate layer.
	Regarding claim 19 and 20, the Takahata discloses the graphite particles are aligned throughout b2 of the intermediate layer.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahata et al. (JP 2013-131297, see machine translation both provided in IDS filed 06/07/2019 in view of Nakura et al. (US 2010/0119932) as evidence by Yamami et al. (US Publication 2014/0134492).
Regarding claim 2, modified Takahata discloses all of the claim limitations as set forth above.  While modified Takahata does not explicitly disclose in the cross section of the intermediate layer in the thickness direction, a ratio of the major axis diameter of the graphite particles to a minor axis diameter of the graphite particles is 2 or more. The modified Takahata reference discloses graphite particles are scaly ([0002]). As evidence by the Yamami et al. reference the term scaly graphite indicate those with an aspect ratio of 2.5 or more. 


Response to Arguments
Applicant's arguments filed 11/18/2020 have been fully considered but they are not persuasive.
	The Applicant argues, “Takahata does not teach or suggest providing graphite particles in an intermediate layer, because the purpose of Takahata is to efficiently permeate the electrolysis solution. In addition, in Takahata, the graphite particles are oriented because the graphite particles are used as negative electrode active material,.” 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection is rejected under 35 U.S.C 103(a) as unpatentable over Takahata in view of Nakura et al. 	
	The Applicant argues, “In contrast, in the present invention, the graphite particles are oriented only in a direction perpendicular to current collector in the intermediate layer.”

The Applicant argues, “In addition, Nakamura merely discloses an intermediate layer, and Nakura does not remedy the deficiencies of Takahata. Thus, even if the references were somehow combined, the combination would not result in the claimed invention.” 
However, these are Applicant’s asssertions without providing further evidence.  Thus, the rejection is maintained.
The Applicant argues, “Furthermore, the claimed invention provides unexpectedly superior results over Takahata.”
However, the unexpected results are not claimed and therefore, these argument is mooted. Even in arguendo that these results are claimed, the results must be indeed unexpected to argue unexpected results

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725